 

Case 1:19-cv-00081-NT Document 26-1 Filed 06/26/19 Pagelof3 PagelD #: 98

 

 

——— <==
From: Howieson, Holly <Holly.Howieson@maine.gov> EXHIBIT
Sent: Tuesday, June 11, 2019 4:14 PM §
To: Tower, Jane 7 A
Subject: FW: FW: Hep C in prisons - Maine

 

From: Howieson, Holly

Sent: Tuesday, October 31, 2017 4:02 PM

To: Barrows, Kelene <Kelene.Barrows@maine.gov>
Subject: RE: FW: Hep C in prisons - Maine

How many inmates in your state prisons have been diagnosed with hepatitis C? Please attach the latest figures and any
recent study or report on inmates in your custody with this condition. As of today, there are 580 HCV+ prisoners housed
in the MDOC.

3. How many of these inmates with hepatitis C have been treated? One was admitted already on treatment with Eclupsa
and will continue on that regimen until completed (approximately 21 days from now). We had 2 additional patients
undergo treatment while in custody. With what treatment? Harvoni What hepatitis C drugs are in your formulary? All
HCV Treatment is off-formulary and is evaluated and approved by the infectious disease committee when potential
treatment candidates are identified.

Holly A Howleson BSN, RN
Health Services Coordinator
Maine Department of Corrections
State House Station #111
Augusta, Maine 04333

Tel 207-287-6447

Fax 207-287-4370

Email holly.howieson@maine.gov

Confidentiality Notice

This communication (including all attachments) is intended solely for the use of the person or persons to whom it is addressed, and should be
treated as a confidential communication of the Department of Corrections. it may include information that is privileged and/or confidential under both
State and Federal law. If you are not the intended recipient, or agent of the recipient, you are notified that any further use, dissemination, copy,
distribution, printing or disclosure is strictly prohibited. If you have received this communication in error, please notify the originator and permanently
delete it from your system (do not retain copies), and reply to the sender to advise that this communication was misdirected. Your cooperation is
appreciated.

From: Barrows, Kelene

Sent: Tuesday, October 31, 2017 1:53 PM

To: Howieson, Holly <Holiy. Howieson@maine.gov>
Subject: FW: FW: Hep C in prisons - Maine

Do we know these numbers? Please advise to me. Thank you...Kelene
|
|

|

Case 1:19-cv-00081-NT Document 26-1 Filed 06/26/19 Page2of3 PagelD #: 99

From: Siraphob Thanthong [mailto:st3114@columbia.edu]
Sent: Tuesday, October 31, 2017 1:34 PM

To: Barrows, Kelene <Kelene.Barrows@maine.gov>
Subject: Re: FW: Hep C in prisons - Maine

 

Hi Ms. Barrows,
Thank you for the link. I still have wait for the numbers of inmates diagnosed and treated, correct?

Thanks,
Randy

 

On Tue, Oct 31, 2017 at 11:55 AM, Barrows, Kelene <Kelene.Barrows(@maine.gov> wrote:

Good Afternoon,

Public policies can be referred to our website at http://maine.gov/corrections/Publicinterest/policies.shtm|

Thank you....Kelene
From: Siraphob Thanthong [mailto:st3 114 @columbia.edu]
Sent: Wednesday, October 11, 2017 9:52 AM

To: Barrows, Kelene <Kelene.Barrows@maine.gov>
Subject: Hep C in prisons - Maine

Dear Ms. Barrows,

I am a journalist working on an investigation concerning hepatitis C treatment in prisons. While I'm doing this
work while attending Columbia Journalism School, my intent is to publish it in a media outlet, as I have
published numerous other articles.

I am doing a survey on all 50 states and I would like to get the following information from your state.

1. Please cite or attach your state's policy on testing and treating inmates for hepatitis C.

2. How many inmates in your state prisons have been diagnosed with hepatitis C? Please attach the latest
figures and any recent study or report on inmates in your custody with this condition.

3. How many of these inmates with hepatitis C have been treated? With what treatment? What hepatitis C
drugs are in your formulary?

Your help with the information is much appreciated. Please reply by Oct. 27. And please let me know if you

_ have any questions about my request. I can be reached via this email or by cell at 917-607-8642.

Thank you very much for your time. I look forward to hearing from you.

2
 

Case 1:19-cv-00081-NT Document 26-1 Filed 06/26/19 Page3of3 PagelD #: 100

Kind regards,

Randy

Siraphob Thanthong-Knight
m: 917-607-8642

e: st3114(@columbia.edu

 
